Mitchell, Justice.
It was irregular for the defendants to enter up judgment with costs, without notice of settlement to the plaintiff; the case was under the old system an equity case, and the costs were in the discretion of the court.
The defendants now claim that each one is entitled to full' costs. The fact that the defendants are incorporated companies, and have each their own attorney, gives them no greater rights than private individuals have. Individuals who are in the habit of litigation, have each their own attorney, unless they be in partnership, and that is no reason why they should *155each appear by separate attorneys where they have made their liabilities joint.
The costs being in this case in the discretion of the court, the regulation of them on equitable principles is also in its discretion. The arbitrators, by giving such certificate as they did, invited the plaintiff to appeal from their decision to an equitable tribunal to determine whether it should stand or not; and the defendants accepted the award with this invitation to dispute it as part of it. The plaintiff was, therefore, at least excusable in coming into court, and he should not be visited with excessive costs in consequence of the mode in which the defendants chose to conduct their defence. It will be enough if the costs of three of the defendants be adjusted, and allowed as the costs in the cause, and distributed among all the defendants as their attorneys may agree, or the court may direct if they do not agree; and this will be without any further extra allowance.
If the plaintiff wishes leave to amend his pleading, it must be on the terms of paying like costs accruing since the demurrer was served.
No costs are given on this motion.